Title: To George Washington from Thomas Peter, 3 September 1798
From: Peter, Thomas
To: Washington, George



Dear Sir
George Town 3d Septr 1798

Your favor of the 1st came duly to hand.
I am sorry I did not put the proper construction on that part of your Letter where you required me to advise whether there be any Vessell that would take Tobacco in on Consignment, & where bound; Since your last I have made inquiry & find three Vessells Loading at this port on Consignment, their Cargo’s are all made up & not a Hhd can be got in them. But Mr Carlton of this place is Loading a Ship at Alexa. on Consignment to his Friends in London, Wilson & Potts put about two Hundred Hhds in her to them, he Ships himself nearly the same quantity—her Cargo is made up to about 50 hhds & he desires me to inform you he shall be happy of a Consignment to his House in London, the Freight & Primage is 5 Guanies Pr Hhd. She is an Armed Vessell & therefore Expects the Insuran[c]e will be much Lower on that a/c.
I am happy to hear you are geathering Strength, I hope it will not be long before your Usual Strength & Health returns—Patty & myself were to see Mrs Law Yesterday, she is still weak & has not left her Room—Our best respects to Mrs Washn, yourself, Nelly, Washn &ca & I am Dear sir your Affectionate Servt

Thomas Peter


N.B. Mr Carlton will make you an Advance of £15 Stg ⅌ hhd & have your Tobacco insured with his to Recover what you will please to pay in case of Loss, Please Let me know by the return post if you Ship with him as at present he keeps a burth open untill thursday. T.P.

